UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-1165



In Re: STANLEY JAMES DEVELOPMENT CORPORATION,

                                                             Debtor.



JAMES H. KING,

                                              Plaintiff - Appellant,

          and


LINDA L. KING; WENDY KING,

                                                         Plaintiffs,

          versus


GERARD RICHARD VETTER,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CA-01-
3411-AMD, BK-98-6-7627-SD, AP-01-5062-SD)


Submitted:   July 18, 2002                 Decided:    July 23, 2002


Before WIDENER, LUTTIG, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.
James H. King, Appellant Pro Se. Gerard Richard Vetter, GOLDMAN &
VETTER, P.A., Baltimore, Maryland, Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     James King appeals from the district court’s order affirming

the bankruptcy court’s dismissal of his action in which he sought

recovery of damages from counsel for the bankruptcy trustee.     We

have reviewed the record and the opinions of the district court and

the bankruptcy court and find no reversible error. Accordingly, we

affirm on the reasoning of the district court.   See King v. Vetter,

Nos. CA-01-3411-AMD; BK-98-6-7627-SD; AP-01-5062-SD (D. Md. Jan.

28, 2002).    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2